DETAILED OFFICE ACTION

	Applicant response filed on 12/16/2020 is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of species I-F (claims 7, 14, and 20) in the reply filed on 04/30/2020 is acknowledged.

	Claims 2-6, 9-13, and 16-19 have been cancelled by applicant. 
	Claims 1, 7, 8, 14, 15, and 20 are pending and currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2018 has been considered by the examiner.









Withdrawal of Claim Rejections - 35 USC § 112
The rejection of claims 1, 7, 8, 14, 15, and 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of applicant amendment to the instant claims and the specific citation of support for said amendments set forth in applicant’s response filed 12/16/2020.  

The rejection of claims 1, 7, 8, 14, 15, and 20 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of applicant amendment to the instant claims and the specific citation of support for said amendments set forth in applicant’s response filed 12/16/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims.
The instant claims a computer-implemented method and system for characterizing a genetic sample. The recited process of claim 1 comprises receiving assay configuration data individually associating reference sequences and genetic characteristics, receiving amplicon sequencing data for a genetic sample, processing 

“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. The claims only delineate a series of abstract data analysis steps to produce new information. Practicing the instant claims only produces an abstract result of producing a characterization of a genetic sample and interpretation metrics. Practicing the instant claims do not produce any results in the realm of physical things and acts. 

For these reasons, the instant claims remain directed to non-statutory subject matter. 



Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
With regard to the rejection of claims under USC 101, applicant argues that the claims are directed to an improved method of operating an Amplicon Sequencing Analysis Pipeline that compares genetic sequencing data to a reference sequence to identify genetic characteristics of a sample.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/           Primary Examiner, Art Unit 1631